 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER WILLIAM KOPPE,                        No. 2:16-cv-1296-JAM-EFB P
12                       Petitioner,
13           v.                                         ORDER
14    R. DAVIS,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 20, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis. The court notes that the objections lodged by petitioner appear to have little to do with

28   the substance of his recent motion under FRCP 60(b) (ECF No. 19) or the magistrate judge’s
                                                        1
 1   recommendation that that motion be denied (ECF No. 20). The motion before this court requests
 2   an order directing San Quentin State Prison’s mail coordinator to produce incoming legal mail
 3   records. ECF No. 19 at 2-3. By contrast, the objections appear to relate to the petition for
 4   habeas corpus, which has already been denied and to which petitioner did not file timely
 5   objections. The court recognizes that petitioner has alleged issues with receiving prison mail, but
 6   the manner in which these late objections were submitted is inappropriate and the court declines
 7   to consider them. Put simply, the court will not reward or endorse a litigative “bait and switch.”
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. The findings and recommendations filed February 20, 2019, are adopted in full; and
10          2. Petitioner’s motion for relief from judgement (ECF No. 19) is DENIED.
11
     DATED: June 10, 2019
12
                                                  /s/ John A. Mendez____________              _____
13

14                                                UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
